ITEMID: 001-60492
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF WILLIAM FAULKNER v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Non-pecuniary damage - finding of violation sufficient;Costs and expenses award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 6. The applicant, who was born in 1947, was released from detention in February 1999. Prior to that he was detained at HMP Magilligan, County Derry, Northern Ireland, on temporary transfer from a Scottish prison while serving a seven year sentence for a drug offence.
7. On 1 July 1996 a sealed letter sent by him to the Scottish Minister of State was returned to him by the prison authorities. Following the Court’s admissibility decision, the Government informed the Court that the Prison Service was unable to explain why the letter had not been sent, since there was nothing untoward in its content.
8. The relevant domestic legislation is the Prison and Young Offenders Centre Rules (Northern Ireland) 1995 (“the Rules”), which came into effect on 1 March 1995.
9. Rule 67(1) allows the Secretary of State to impose restrictions on communications between a prisoner and others, either generally or in a particular case, with a view to securing discipline and good order or the prevention of crime or in the interests of any persons. Under Rule 67(4), except as provided by the Rules, every letter or communication to or from a prisoner may be read or examined by the Governor who may, at his discretion, stop any such letter on the grounds that it is not permitted under paragraph (1) or that it may undermine the prison’s security.
VIOLATED_ARTICLES: 8
